           Case 1:19-cv-06693-RA Document 9 Filed 07/23/19 Page 1 of 4




                 D: +1 212 225 2086
                jrosenthal@cgsh.com



                                                        July 23, 2019

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

               Re: New York Immigration Coalition et al. v. U.S. Citizenship & Immigration
                   Servs., 19 Civ. 6693 (RA)

Dear Judge Abrams:

              The undersigned counsel represents the New York Immigration Coalition and the
Immigrant Justice Corps (together, “Plaintiffs”) in the above-captioned matter. Pursuant to
Local Civil Rule 7.1(d) and Rule 1.A of Your Honor’s Individual Rules & Practices in Civil
Cases, we respectfully request leave to file a corrected Complaint with supporting exhibits.

                On July 19, 2019, Plaintiffs filed their Complaint in this matter but inadvertently
neglected to file supporting exhibits. Upon realizing their mistake, Plaintiffs immediately
contacted the Case Openings Clerk, who informed Plaintiffs that leave of the Court would be
required to file the corrected Complaint with exhibits. Plaintiffs therefore respectfully request
           Case 1:19-cv-06693-RA Document 9 Filed 07/23/19 Page 2 of 4
The Honorable Ronnie Abrams, p. 2


such leave. A proposed order granting leave to file is attached as Exhibit A.

             Should you have any questions, please do not hesitate to contact me at (212) 225-
2086. Thank you for your consideration of this matter.



                                                  Respectfully submitted,

                                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                                  /s/ Jeffrey A. Rosenthal

                                                  Jeffrey A. Rosenthal, a Partner


Attachment
Case 1:19-cv-06693-RA Document 9 Filed 07/23/19 Page 3 of 4




                    Exhibit A
           Case 1:19-cv-06693-RA Document 9 Filed 07/23/19 Page 4 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 New York Immigration Coalition; and
 Immigrant Justice Corps,

                     Plaintiffs,
                                                     Civil Action No. 19 Civ. 6693 (RA)
         -against-

 U.S. Citizenship and Immigration Services,

                     Defendant.



                 ORDER GRANTING PLAINTIFFS’ REQUEST TO RE-FILE
                   THE CORRECTED COMPLAINT WITH EXHIBITS

        Upon consideration of Plaintiffs’ Letter Motion requesting leave to file the corrected

Complaint and supporting exhibits, the Court hereby GRANTS the Motion.

        IT IS ORDERED that Plaintiffs are granted permission to file the corrected Complaint

with exhibits.




 Date                                                            The Honorable Ronnie Abrams
                                                                 United States District Judge
